Citation Nr: 0842067	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-38 668	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont

THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent 
for a low back strain with degenerative disc disease at L4-
L5.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to February 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2004 and June 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

The Board granted service connection for a low back disorder 
in an August 2004 decision.  And in October 2004, in 
implementing the Board's decision, the RO assigned an initial 
40 percent rating for the low back disorder - then 
characterized as simply a low back strain, retroactively 
effective from August 31, 2001, the date of receipt of the 
veteran's claim.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran timely appeals his initial rating, VA must consider 
whether his rating should be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

In a more recent September 2007 decision, during the pendency 
of this appeal, the RO increased the rating for the low back 
disorder from 40 to 60 percent, with the same retroactive 
effective date of August 31, 2001, indicating the disability 
now included degenerative disc disease at L4-L5.  The veteran 
has continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

The Board is remanding the TDIU claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




FINDINGS OF FACT

The veteran's low back disorder is manifested by X-ray 
evidence of degenerative disc disease (DDD) and degenerative 
arthritis of the lumbar spine at L4-L5, with the most severe 
limitation of flexion of 40 degrees, extension of 15 degrees, 
left and right lateral flexion of 30 degrees and lateral 
rotation of 40 degrees.  The September 2005 examiner 
indicated the veteran was additionally limited by 5 degrees 
on extension, mild weakened movement, mild fatigue and 
mild lack of endurance.  In contrast, the July 2008 examiner 
indicated the veteran was not additionally limited by pain, 
fatigue and weakness following repetitive motion testing.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 60 
percent for the low back disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5285, 5292-5295 (2002); 38 
C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, 
to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in February 2002, April 2002, November 2005 and March 
2006:  (1) informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The RO issued a VCAA notice letter prior to 
initially adjudicating his claim, the preferred sequence.  
Id.  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations, unlike in this 
case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See, 
too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, after providing notice of the Dingess requirements in 
March 2006, the RO subsequently readjudicated the veteran's 
claim in the September 2007 supplemental statement of the 
case (SSOC) and again in a more recently issued SSOC in 
December 2007 .  This is important to point out because the 
Federal Circuit Court recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations - first to determine the etiology 
and then severity of his low back disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further assistance is needed to meet the requirements 
of the VCAA or Court.

General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
(Rating Schedule) based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all 
cases will show all of the findings for a specific rating, 
especially in the more fully described grades of 
disabilities, but VA will assign the higher of two 
evaluations if the disability more closely approximates the 
criteria for that rating.  Otherwise, VA assigns the lower 
rating.  38 C.F.R. § 4.7.

All reasonable doubt is resolved in the veteran's favor.  38 
C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But, as 
mentioned, when, as here, the veteran has timely appealed the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Whether the Veteran is Entitled to an Initial Rating Higher 
than 60 Percent for his Low Back Disorder

The veteran claims that his back disorder is more severe than 
his last evaluation and therefore it warrants a higher 
rating.  For the reasons and bases discussed below, the Board 
finds that the record does not support an initial rating 
higher than 60 percent rating for his back disorder.  

The criteria for evaluating intervertebral disc syndrome 
(IVDS) under 38 C.F.R. 
§ 4.71a, DC 5293 (2002) ("the old criteria") have changed 
twice since the veteran filed his claim.  The criteria were 
first revised effective September 23, 2002, codified at 38 
C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2008) ("the newly revised 
criteria").



Diseases and Injuries of the Spine

The criteria prior to September 26, 2003 
(the "old criteria"), for evaluating a lumbosacral strain 
are:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion....................................40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position.................................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only....................................0

See 38 C.F.R. § 4.71a, DC 5295 (2002).

As for limitation of motion in the lumbar segment of the 
spine, it was rated as follows:

Severe.................................40

Moderate..............................20

Slight...................................10

See 38 C.F.R. § 4.71a, DC 5292 (2002).



Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "new criteria").  
38 C.F.R. § 4.71a, DCs 5235 to 5243.  The new general rating 
criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
..........50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height............10



Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
(under 38 C.F.R. § 4.25) separate ratings for chronic 
neurologic and orthopedic manifestations.  Or a rating may be 
assigned on the basis of the total duration of incapacitating 
episodes.

Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, VA assigns a 60 percent 
rating; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note (1) to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the new General Rating Formula for Diseases and 
Injuries of the Spine, as discussed above.

For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2008).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only 
prospectively to periods from and after the effective date of 
the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
prior version shall apply to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 
5110(g) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See also, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for a lumbosacral strain and IVDS may 
be applied.  Conversely, from September 23, 2002 to September 
26, 2003, the revised criteria for IVDS may also be applied 
if they are more beneficial to the veteran.  And as of 
September 26, 2003, the revised general rating criteria for 
the spine and the newly revised criteria for IVDS also may be 
applied, but again, only if they are more beneficial to him.



Analysis

A September 2001 report by Dr. P.J.K., a private physician, 
noted slow, painful forward flexion, painful extension to 20 
degrees, soreness with lateral bending, normal rotation and 
positive straight leg raising with pain.  A February 2002 
treatment record recounted a history of pain, an inability to 
return to work as a security guard or any job requiring 
running or more than occasional light lifting.  

VA furnished the veteran a compensation examination in 
September 2005 to determine the then current severity of his 
low back disorder.  The examiner reviewed the veteran's 
claims file for his pertinent medical and other history.  
During the examination, he complained of low back pain 
radiating into his buttocks, thighs and legs.  He denied any 
history of incapacitating episodes or muscle spasms.  A 
neurologic examination of the lower extremities found no 
evidence of sciatic notch tenderness in either buttock.  
Straight leg test was negative for sciatica.  Sensory 
examination was without numbness to light touch over the 
back, thighs, legs and feet.  Motor strength testing also was 
normal and his knee and ankle reflexes were brisk.  Range of 
motion testing exhibited 40 degrees of flexion in the seated 
position, 25 degrees of extension, 30 degrees of left and 
right lateral flexion and 40 degrees of left and right 
lateral rotation.  After reviewing the X-rays of 
the veteran's lumbar spine, this examiner diagnosed mild DDD 
and degenerative arthritis with narrowing at the L4-L5 disc 
space.  

With respect to his occupation, the veteran reported that he 
had been unemployed for the past year and had only worked 
nine months in the last four and one-half years.  He went 
back to school and got a degree in graphic design.  However, 
he had to quit both jobs he obtained allegedly due to his low 
back disorder.  As a result, this examiner found there was 
evidence of functional impairment because the veteran's 
subjective symptoms of his low back disorder were moderately 
severe.  Nevertheless, this examiner did not provide an 
opinion as to whether the veteran's service-connected low 
back disorder prevented him from obtaining and maintaining 
substantially gainful employment.

With respect to the DeLuca criteria, the examiner described 
the veteran's "limitation of motion on repetitive use" as 5 
degrees on extension due to pain and mild weakened movement, 
mild fatigue, and mild lack of endurance.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

VA furnished another compensation examination in July 2008 to 
determine the current severity of the veteran's low back 
disorder.  The examiner reviewed the claims file for the 
veteran's pertinent medical and other history.  During the 
examination, he complained of low back pain radiating into 
both his lower extremities.  He reported minor flare-ups on a 
daily basis.  He denied any history of incapacitating 
episodes.  Objective findings indicated there was no evidence 
of tenderness to palpation in the lumbosacral spine, no 
muscle spasms or any trigger points.  Range of motion testing 
exhibited 60 degrees of flexion, 15 degrees of extension, 35 
degrees of right and 30 degrees of left lateral rotation and 
45 degrees of left and right lateral flexion.

A neurological examination noted the veteran's knee reflexes 
were 1/3.  His ankle reflexes were 2/3 bilaterally.  Motor 
strength of his knees and ankles was grade 5 bilaterally with 
no weakness. There was no evidence of muscle spasms or 
fasciculation in the lower extremities.  He had no atrophy.  
There was no numbness to light touch over the thighs, legs, 
or feet.  There was no evidence of sciatica tenderness in 
either buttock.  He had no sciatica with straight leg 
raising.  The diagnosis was lumbar spine DDD at L4-L5.
 
With respect to his employment, the veteran had gone through 
retraining in graphic communications and graphic arts.  
However, he could not maintain two different positions and 
had to quit after 2 and 7 months, respectively.  In addition, 
he acknowledged that he had worked as a security guard from 
March 2007 to February 2008, but he said he had to quit, once 
again, due to his increasing low back pain.  As such, the 
record shows the veteran was able to obtain and maintain 
gainful employment for almost a whole year.  Currently, 
though, he appears to be unemployed.  Once again, this 
examiner did not provide an opinion as to whether the 
veteran's service-connected low back disorder prevents him 
from obtaining and maintaining substantially gainful 
employment.

With respect to the DeLuca criteria, the examiner noted the 
veteran was not additionally limited by pain, fatigue 
weakness and lack of endurance on repetitive use.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

During the course of this appeal, VA has evaluated the 
veteran's low back disorder under DCs 5292-5295 (inclusive of 
DC 5293) for limitation of motion of the lumbar spine, IVDS, 
and lumbar strain.  He currently has a 60 percent rating, 
which already exceeds the highest possible rating under the 
former DC 5292 (even accepting that he has "severe" 
limitation of motion in his lumbar spine), and which also 
already exceeds the highest possible rating of 40 percent 
under the former DC 5295 (for "severe" lumbosacral strain) 
and equals the highest possible rating of 60 percent under 
the former DC 5293 (for "pronounced" IVDS).  He therefore 
must satisfy the requirements of some other DC, former or 
revised, to receive a rating higher than 60 percent, and 
unfortunately he does not.

In this regard, the veteran does not have a demonstrable 
deformity of the L1 vertebra, so a higher rating is not 
available under the former DC 5285.  Neither the August 2001 
nor the September 2005 X-rays found any evidence of fracture 
or subluxation of the veteran's lumbar spine.  So a higher 
evaluation under DC 5285 is not permissible.

The veteran also does not have ankylosis, either favorable or 
unfavorable, to warrant assigning a rating higher than 60 
percent under the former DC 5286.  He does not have 
unfavorable ankylosis of his entire thoracolumbar spine 
(collectively referring to the thoracic and lumbar segments) 
to warrant assigning a rating higher than 60 percent under 
the revised DCs 5237-5243, either.  Even accepting that he 
has severe limitation of motion, he has retained some 
quantifiable measure of movement of his low back in all 
directions (forward flexion, backward extension, left and 
right lateral bending and rotation).  So, by definition, his 
lumbar spine is not ankylosed.  38 C.F.R. § 4.71a, 
DCs 5235-5243, Note (5).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].

Under the revised and newly revised criteria for IVDS, the 
veteran is not entitled to a rating higher than 60 percent 
either.  Under DC 5243, a 60 percent rating is the maximum 
rating available under this diagnostic code so a higher 
rating is unavailable.  Even assuming there was a higher 
rating available under this diagnostic code, the veteran 
specifically denied any episodes of incapacitation during his 
VA examinations in September 2005 and July 2008, and there is 
no indication of doctor-prescribed bedrest.

Moreover, while the Board notes the veteran complained of 
radiculopathy in his lower extremities, both the September 
2005 and July 2008 VA examiners found no evidence of 
sciatica.  Indeed, both examiners determined he had no 
sciatica during straight leg raise testing.  38 C.F.R. 
§ 4.71a, DC 5237, Note 1.

Even assuming the veteran had intermittent pain radiating 
into his lower extremities, an additional 10 percent per 
lower extremity (with the bilateral factor) combined with the 
20 percent rating for limitation of motion would only warrant 
a 40 percent rating for his low back disorder under the new 
criteria.  38 C.F.R. § 4.124a, DC 5237, 8512; see also 
38 C.F.R. § 4.25.

With respect to the new criteria for IVDS, the veteran's low 
back disorder does not warrant a rating higher than 
60 percent.  Under DC 5243, forward flexion of 40 degrees 
only supports a 20 percent rating, as his range of motion is 
greater than 30 degrees but less than 60 degrees.  See, 
again, the results of his September 2005 and July 2008 VA 
examinations.

Although the September 2005 examiner also noted some evidence 
of lordosis due to possible muscle spasms in the veteran's 
lumbar spine, this finding only supports a 20 percent rating 
under DC 5237.

The Board also points out that the September 2005 examiner 
described the veteran's "limitation of motion on repetitive 
use" as 5 degrees on extension due to pain and mild weakened 
movement, mild fatigue, and mild lack of endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  
In contrast, the July 2008 examiner found no evidence 
additional limitation of motion on repetitive motion testing.  
Despite these contrary findings, this same examiner opined 
that the veteran has moderately severe functional impairment 
due to his service-connected low back disorder.  As a result, 
both medical opinions suggest he should receive an additional 
10 percent rating under the DeLuca criteria.  However, the 
Board notes that his 60 percent rating under the old criteria 
already takes into account his functional impairment due to 
pain and his alleged neurologic symptoms, so additional 
compensation for this very same thing would constitute 
impermissible pyramiding.  See 38 C.F.R. § 4.14 VA's anti-
pyramiding regulation, and Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

In short, the preponderance of the evidence is against an 
initial rating higher than 60 percent for the veteran's low 
back disorder under either the old or revised criteria.  And 
since the preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 4.3.


ORDER

The claim for an initial rating higher than 60 percent for 
the low back disorder is denied.


REMAND

The veteran claims he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his service-connected low back disorder and, therefore, is 
entitled to a TDIU.  During his August 2006 Travel Board 
hearing, he alleged that he had been incapable of maintaining 
substantially gainful employment since late 2004 or early 
2005.

The veteran will be entitled to a TDIU upon establishing he 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

In this case, since the veteran has a 60 percent rating for 
his low back disorder, his only service-connected disability, 
he satisfies the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, 
without resorting to extra-schedular consideration under 
38 C.F.R. § 4.16(b).

The record shows the veteran's went through periods of 
employment and unemployment from August 2001 to the present.  
Income information from 1996 to 2001 shows he was engaged in 
gainful employment as a security guard.  In August 2001, he 
aggravated his back injury and quit his job.  Shortly 
thereafter, he worked for the City of Burnaby, but he quit 
that job in November 2001.  

In 2002 and 2003, the veteran collected unemployment benefits 
and retrained in graphic design.  In 2003 and 2004, he 
indicated that he had had two jobs using his graphic design 
skills.  The first job lasted two months and the second 
lasted seven months.  In the second, he worked as a printer 
for MCG Communications, but then he quit in August 2004.

One former employer (Teldon) responded that the veteran had 
worked for 10 days in September 2003 and then quit.  

In February 2002, a private physician, Dr. E.G.G., opined 
that the veteran was unlikely to be able to return to his 
duties as a security guard or to any job requiring running, 
anything more than light, occasional lifting or anything 
requiring long periods of walking or standing.  More 
importantly, in November 2004, this examiner added that the 
veteran was permanently disabled and unfit for almost any job 
due to his service-connected low back disorder.  

Despite these claims, the veteran's income tax returns show 
he earned $16,368 in 2005.  In addition, there are no 
financial records available concerning 2006.

Indeed, more recent information provided by the veteran 
indicates he worked as a loss prevention officer for Walmart 
from March 2007 to February 2008.  As such, the record shows 
he returned to work in 2004, 2005, and in 2007-08.

Nevertheless, Dr. A.D.D., another private physician, opined 
in March 2008 that the veteran is unable to continue in that 
occupation (loss prevention officer) due to aggravation of 
his low back pain from the prolonged standing, walking and 
sitting.  

Thus, there needs to be some additional medical comment as to 
whether the veteran was/is incapable of obtaining and 
maintaining substantially gainful employment because of the 
severity of his low back disability.  See 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(a).  See also Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000).



VA has not provided him a VA examination to determine whether 
his service-connected disability renders him incapable of 
obtaining and maintaining substantially gainful employment.  
As noted previously, neither the September 2005 VA examiner 
nor the July 2008 VA examiner provided an opinion concerning 
whether the veteran is indeed unable to obtain and maintain 
substantially gainful employment due to his service-connected 
low back disorder.  See Beaty v. Brown, 6 Vet. App. 532 
(1994)

The record also appears to show the veteran has been 
unemployed since March 2008, after quitting his job at 
Walmart.  There remains for consideration, however, whether 
he is indeed unemployable or just not working or refusing to 
work.  By all accounts, he quit the jobs mentioned on his own 
initiative; there was no indication he was dismissed for 
unsatisfactory performance or other inadequacy.  There is no 
disputing the veteran's service-connected disability 
interferes with and, indeed, perhaps even altogether 
precludes some types of work.  But there is no indication his 
disability would prevent him from obtaining other types of 
work that is nonetheless still substantially gainful.  As the 
Court has stated, the record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The mere fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id. The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).



Since there is conflicting information concerning whether the 
veteran is capable of obtaining and maintaining substantially 
gainful employment, VA should schedule a compensation 
examination to determine whether he is currently unable to 
obtain and maintain substantially gainful employment on the 
basis of his service-connected low back disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, the TDIU claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
determine whether he is currently 
incapable of securing and maintaining 
substantially gainful employment because 
of his service-connected low back 
disorder.

In offering this opinion the examiner 
must consider the degree of interference 
with ordinary activities, including in 
particular capacity for employment, 
caused solely by the veteran's service-
connected low back disorder.  The 
examiner must consider the veteran's 
ability (or inability) to work as a 
security guard, loss prevention officer, 
as well as a graphic designer, or in 
other professions consistent with his 
level of education and training.  
Consider also whether he is only 
employable under certain circumstances, 
such as if only allowed certain 
accommodations or other special 
considerations.  Additionally, if it is 
determined he is indeed incapable of 
obtaining or retaining substantially 
gainful employment, the examiner should 
estimate and state the approximate date 
of onset of this total occupational 
impairment.

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims file, including 
a copy of this remand, for the veteran's 
pertinent medical and occupational 
history.

2.  Review the claims file.  If the 
report of the evaluation does not contain 
a sufficient response to the question 
posed, take corrective action.  38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence.  If this claim is not granted 
to his satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


